Citation Nr: 1046350	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  06-02 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for migraine headaches, to 
include as secondary to an acquired psychiatric disability, 
diagnosed as posttraumatic stress disorder (PTSD) with 
depression.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to November 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating action of the Department of Veterans 
Affairs Regional Office (RO) in Jackson, Mississippi.  Due to a 
change in the location of the Veteran's residence, the 
jurisdiction of his appeal has been transferred to the RO in 
Montgomery, Alabama.

In October 2008 the Board remanded this claim for further 
development.

The issue of an increased evaluation for a psychiatric 
disability, as well as the issue of service connection for 
heart disease, have been raised by the record (see April 
2009, May 2009, and March 2010 statements) but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  


FINDING OF FACT

Migraine headaches are related to a service-connected acquired 
psychiatric disability.


CONCLUSION OF LAW

Giving the Veteran the benefit of the doubt, migraine headaches 
are proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010); Allen v. Brown, 
7 Vet. App. 439 (1995).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for disease or injury incurred 
in or aggravated by service.  Establishing service connection 
generally requires (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  38 C.F.R. § 
3.303(a) (2010).

Service connection may also be granted on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disability.  When service connection is 
established for a secondary condition, the secondary condition 
shall be considered part of the original condition.  38 C.F.R. § 
3.310(a).  According to Allen v. Brown, 7 Vet. App. 439 (1995), 
secondary service connection may be found where a service 
connected disability aggravates another condition (i.e., there is 
an additional increment of disability of the other condition 
which is proximately due to or the result of a service-connected 
disorder).

The provisions of 38 C.F.R. § 3.310 were amended in 2006.  See 71 
Fed. Reg. 52744-47 (Sept. 7, 2006).  The amended regulation 
provided that any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease will be service-connected.  

However, VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  

The rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.  See 38 
C.F.R. § 3.310(a), (b) (as amended effective October 10, 2006).

The amendment sets a standard by which a claim based on 
aggravation of a nonservice-connected disability by a service-
connected one is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the United States 
Court of Appeals for Veterans Claims (Court) ruling in Allen, it 
was made clear in the comments to the regulation that the changes 
were intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection may be 
made.  Allen v. Brown, 7 Vet. App. 439.  

This had not been VA's practice, which suggests that the recent 
changes amount to a substantial change.  See Allen, 7 Vet. App. 
at 447-449.  Given what appear to be substantive changes, and 
because the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, a version which favors the 
Veteran.

The Veteran submitted his claim in April 2005 and contends that 
his migraine headaches are related to service.  In the 
alternative, he contends that his service-connected acquired 
psychiatric disability, diagnosed as PTSD with depression, 
aggravated his migraine headaches.  He was granted service 
connection for PTSD in a rating decision dated February 2009.  
The grant was made effective April 2005.  While the rating was 
initially 10 percent, in April 2009 the RO increased the rating 
to 30 percent effective in December 2008.  

A review of service treatment records finds no record of a 
complaint for headaches.  The Board notes that a July 1969 
treatment entry for another disorder includes the examiner's note 
that the Veteran's previous medical records were misplaced.  The 
November 1969 Report of Medical Examination for discharge 
included no finding of headaches. 

While the Veteran has made statements of record (in June 2005) 
that he had experienced migraine headaches since his tour in the 
Republic of Vietnam (December 1966 to January 1968), he also 
informed a private physician in November 2006 during a cardiology 
evaluation that he had had migraines since his late 20s.  In 
August 2008, he inform the Agent Orange examiner that he had 
experienced migraines for about 30 years, which would also date 
the onset to late 1970's.  

On the whole, after a complete review of the claims file to 
include all of the Veteran's statements and the treatment 
reports, the Board finds him to be a credible witness.  However, 
as these statements dating the onset of the migraine headaches 
appear to contradict each other, the Board finds that the 
evidence as to the onset of the headache disorder is evenly 
balance, or in equipoise.   

Private treatment records begin in the record in November 1997.  
They include repeated references to the Veteran having a history 
of migraine headaches but offer no opinion as to onset or 
etiology.  VA treatment reports begin in the record in April 2005 
as he sought treatment for his now service-connected PTSD.  A 
history of migraines was noted.  

In June 2005, the Veteran's longtime physician, Dr. Y, authored 
an opinion letter about his headaches.  After repeating the 
Veteran's history that he began experiencing headaches in 
service, Dr. Y also evaluated the Veteran with PTSD and stated:  

It has been my experience in observing his 
condition that stress is what usually sets 
these off and I believe there is a very 
high probability that these headaches, 
which are frequently incapacitating, are 
related to his service and the development 
of post-traumatic stress disorder.

The Board finds this opinion statement very probative and 
persuasive.  It was authored by the Veteran's longtime physician, 
whose treatment reports for the Veteran span many years in the 
record.  Therefore, Dr. Y knew the Veteran and his history well.  
Of significance is the physician's observation of his own 
experience observing the Veteran, and so, seeing with his own 
eyes as it were, that "stress is what usually sets these off."  
Dr. Y. also diagnosed the Veteran with PTSD and, cognizant of 
both diagnoses, related the headaches to the PTSD.

In September 2009, the Veteran was afford a VA neurological 
examination.  After on objective examination, the examiner also 
diagnosed chronic migraine headaches.  Though asked to comment on 
the 2005 private opinion that related the migraine headaches to 
his PTSD, the examiner only read the complete text into his 
report.  

The examiner found the headaches more of a vascular etiology, 
though the examiner did not expand on that comment.  After noting 
there was no objective evidence of headaches in service, the 
examiner found them less likely than not related to active 
service.  He also opined without further comment that the 
headaches were less likely as not aggravated beyond natural 
progression by PTSD.  

The Board finds this September 2009 VA examination to be legally 
sufficient though unpersuasive and of little probative value.  
While the examiner reviewed the entire claims file, conducted an 
objective examination of the Veteran, and considered his history, 
his opinion against direct service connection did not reflect 
that the service treatment records themselves appear to be 
incomplete, nor did he provide a rational as to why the headaches 
appear to have a vascular etiology or why they were not 
aggravated beyond a natural progression by PTSD.  

In this case, the 2009 VA opinion is contradicted by the overall 
evidence of record, in particular by the probative and persuasive 
June 2005 opinion letter by Dr. Y.  The June 2005 letter includes 
Dr. Y's assessment of the Veteran's development of PTSD, the 
physician's knowledge of the Veteran's health after both years of 
treatment and Dr. Y.'s own observation of the Veteran.    
 
The Board finds that the June 2005 opinion by Dr. Y. constitutes 
competent medical evidence of a nexus between the Veteran's 
current migraine headache disorder and his service connected 
acquired psychiatric disability.  

Reviewing the record as a whole, the Board finds service 
treatment records noted to be incomplete by contemporary 
examiners, the date of onset for migraine headaches in relative 
equipoise, the underlying disability, PTSD and depression, 
already service connected, a persuasive and probate private 
opinion in favor of a relationship between the headaches and 
PTSD, and a VA examination opinion against such a relationship 
that the Board has found to have little probative value.  

The Board will resolve reasonable doubt in his favor and find 
that the elements necessary for a grant of service connection-a 
current disability and a relationship between the headache 
disorder and the already service-connected acquired psychiatric 
disability are established.

Accordingly, the evidence is in support of the claim and service 
connection for migraine headaches, as secondary to an acquired 
psychiatric disability, is granted.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010)) defines VA's duty to assist a veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

With respect to his claim for entitlement to service connection 
for migraine headaches, the VCAA is not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 
59989 (2004).  In view of the Board's favorable decision 
regarding the claim, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.


ORDER

Service connection for migraine headaches, as secondary to a 
service connection acquired psychiatric disability, is granted. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


